Charles R. BROWN, Plaintiff-Appellant,

                                                       v.

   Robert NEUMANN, Sheriff, Palm Beach County, Florida, Ray Ruby, Deputy Sheriff, Palm Beach
County, Florida, Defendants-Appellees.

                                   Dennis W. Maynor, Plaintiff-Appellant,

                                                       v.

 Robert Neumann, Sheriff, Palm Beach County, Florida, Ray Ruby, Deputy Sheriff, Palm Beach County,
Florida, Defendants-Appellees.

                                                  No. 98-5722

                                           Non-Argument Calendar.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Sept. 14, 1999.

Appeal from the United States District Court for the Southern District of Florida. (Nos. 97-CV-8678-KLR,
97-CV-9025-KLR), Kenneth L. Ryskamp, Judge.

Before ANDERSON, Chief Judge, and BIRCH and BARKETT, Circuit Judges.

        PER CURIAM:

        Charles R. Brown and Dennis W. Maynor appeal the district court's grant of judgment as matter of

law, see Fed.R.Civ.P. 50, in their 42 U.S.C. § 1983 action against the Sheriff of Palm Beach County, in his

official capacity, for injuries arising out of allegedly unjustified arrests in 1994.1 These arrests were

effectuated by a Deputy Sheriff, and plaintiffs concede that the Deputy Sheriff was not carrying out the

instructions of the Sheriff, that the Sheriff did not know about, ratify, or consent to the Deputy Sheriff's acts,

and that there was no custom of unjustified arrests. Therefore, the district court reasoned, liability was barred



  1
   Plaintiffs originally sued not only the Sheriff, but also Deputy Sheriff Ruby, who actually performed the
complained-of arrests. The district court dismissed Ruby as a party defendant prior to trial because Ruby had
been sued in his official capacity, which meant that he was duplicative and superfluous since the Sheriff was
sued in his official capacity, and a suit against an government officer in his official capacity is simply a suit
against the relevant governmental entity. Kentucky v. Graham, 473 U.S. 159, 105 S.Ct. 3099, 87 L.Ed.2d
114 (1985). Plaintiffs have not appealed the dismissal of Deputy Sheriff Ruby.
under the doctrine of Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611

(1978), which provides that liability of municipalities and other governmental entities under § 1983 is limited

to instances of official policy or custom.

         We start with the proposition that a suit against a governmental official in his official capacity is

deemed a suit against the entity that he represents.2 Kentucky v. Graham, 473 U.S. 159, 105 S.Ct. 3099, 87

L.Ed.2d 114 (1985). However, an entity can be held monetarily liable only through " 'a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that body's officers,' " or " 'for

constitutional deprivations visited pursuant to governmental "custom" even though such a custom has not

received formal approval through the body's official decisionmaking body.' " City of St. Louis v. Praprotnik,

485 U.S. 112, 121, 108 S.Ct. 915, 923, 99 L.Ed.2d 107 (1988) (quoting Monell, 436 U.S. at 690-91, 98 S.Ct.

at 2036). A governmental entity is not liable under § 1983, merely as a matter of respondeat superior, for

constitutional injuries inflicted by its employees. Monell, 436 U.S. 694, 98 S.Ct. at 2037-38. Rather, as we

have held, "only those officials who have final policymaking authority may render the municipality liable

under Section 1983." Hill v. Clifton, 74 F.3d 1150, 1152 (11th Cir.1996) (emphasis added). "[T]he mere

delegation of authority to a subordinate to exercise discretion is not sufficient to give the subordinate

policymaking authority. Rather, the delegation must be such that the subordinate's discretionary decisions

are not constrained by official policies and are not subject to review." Mandel v. Doe, 888 F.2d 783, 792

(11th Cir.1989) (citing Praprotnik, 485 U.S. at 125-28, 108 S.Ct. at 925-26).

        The district court's ruling was based on the premise that because the arrests in question were carried

out by the Deputy Sheriff, with no question of any involvement or endorsement by the Sheriff, they were not




   2
     We recognize that our decisions have not been entirely consistent on whether the relevant entity in an
official-capacity suit against a sheriff in Florida is the County or the Sheriff's Department (as a unit operating
autonomously from the County). Compare Lucas v. O'Loughlin, 831 F.2d 232, 235 (11th Cir.1987) (County),
cert. denied, 485 U.S. 1035, 108 S.Ct. 1595, 99 L.Ed.2d 909 (1988), with Wright v. Sheppard, 919 F.2d 665,
674 (11th Cir.1990) (implying that the Sheriff's Department would be the relevant entity). We do not address
this point because our holding today is that whatever the relevant entity was, it is not liable under Monell.

                                                        2
a matter of final policy. Indeed, we have so held in similar factual situations. See Wright v. Sheppard, 919

F.2d 665, 674 (11th Cir.1990) (Florida sheriff's deputy who had de facto responsibility for a certain

community lacked the authority to make final policy as would be necessary under Monell to subject the

sheriff's office to liability). On appeal, plaintiffs argue that the following Florida statute effectively confers

final policymaking authority directly on Deputy Sheriffs for Monell purposes:

        Sheriffs may appoint deputies to act under them who shall have the same power as the sheriff
        appointing them, and for the neglect and default of whom in the execution of their office the sheriff
        shall be responsible.

Fla. Stat. § 30.07. Under plaintiffs' interpretation of this statute, the Deputy Sheriff is the alter ego of, and

stands in the shoes of the Sheriff, and thus enjoys final policymaking authority to the same extent as does the

Sheriff. Plaintiffs also cite Blackburn v. Brorein, 70 So.2d 293, 296 (Fla.1954) (en banc) (stating in dicta that

a Deputy Sheriff "may do anything that his principal may do" and "is empowered to act for him in all matters

in which the principal may act").

        We reject plaintiffs' interpretation of Fla. Stat. § 30.07. The only reasonable interpretation of the

"same power as the sheriff" language is that it does not put Deputy Sheriffs on a par with Sheriffs in terms

of final policymaking authority, and that the power referred to encompasses merely those powers which the

Sheriff chooses actually to delegate. Our decision in Wright, 919 F.2d 665, is strong support for this

interpretation. Although there is no indication that Fla. Stat. § 30.07 was specifically cited to the Wright

court, we held that a Deputy Sheriff in Highlands County, Florida did not possess final policymaking

authority necessary to make Highlands County liable under Monell, notwithstanding that the Deputy Sheriff

had de facto control over one area of Highlands County. See id. at 674. Were plaintiffs' interpretation of Fla.

Stat. § 30.07 the correct one, the entire reasoning of Wright would be irreconcilably flawed. Moreover, it

would be contrary to common sense to hold that a Deputy Sheriff's discretionary decisions in the field amount

to official policy "not subject to review." Mandel, 888 F.2d at 792. A Deputy Sheriff is under the Sheriff

in the chain of command, and must answer to the Sheriff. Finally, the dictum that plaintiffs cite from the



                                                        3
Blackburn case is not relevant to the Monell issue in any respect.

        For the foregoing reasons, we AFFIRM the district court. Moreover, the district court did not err in

determining that plaintiffs had never properly pleaded any state-law claims in this case, and that no state-law

claims were tried by express or implied consent of the parties.

        AFFIRMED.




                                                      4